Citation Nr: 1540274	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Validity of a debt of $228,750.00 due to the retroactive discontinuance of VA benefit payments and resulting overpayment based on fugitive felon status, and whether waiver of recovery of any portion of this debt found to be valid is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1985 to December 1987 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that the Veteran was in fugitive felon status and that benefit payments would be discontinued retroactively from December 2002, the initial effective date of his compensation award.  The VA Debt Management Center consequently assigned an overpayment debt of $228,750.00 based on benefits wrongfully received while the Veteran was in fugitive felon status.  

The case was remanded by the Board in March 2015 so that the Veteran could be afforded a videoconference Board hearing.  In May 2015, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that a debt of $228,750.00 that was created as a result of fugitive felon status from a warrant issued in the State of Florida in 1997 is not valid or should be waived.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, the Board must first address whether the Veteran was properly deemed a "fugitive felon" from December 2002, which is the effective date of the award of his compensation benefits, and July 22, 2010, when an order to quash was signed in the State of Florida.  

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a Veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B.  

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).  

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.  
 
After initial review of the record, the Board finds that the actual warrant issued by Florida has not been associated with the claims folder.  As such, it cannot be determined if the Florida warrant meets the criteria outlined in VBA Letter 20-14-09.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the authorities in Osceola County, Florida, where the July 1997 warrant for the Veteran was issued and determine the basis for the warrant and if it meets any of the NCIC criteria outlined in VBA letter 20-14-09.  If possible the AOJ should obtain a copy of the warrant for association with the claims folder.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  The VBA letter should be discussed/considered.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

